Citation Nr: 0807235	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  03-06 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a stomach disorder, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1989 to February 
1990 and from December 1990 to May 1991.  She served in the 
Southwest Asia theater of operations from January 13, 1991, 
to April 14, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the above claim. 

This matter was previously before the Board in August 2004, 
August 2005, and August 2007, wherein it was remanded for 
additional development.  The case is now returned to the 
Board for appellate review.

In January 2005, the veteran testified at a personal hearing 
before a former Veterans Law Judge.  A transcript of the 
hearing has been associated with the veteran's claims file.  
In May 2007, the Board informed the veteran that the Veterans 
Law Judge who conducted the hearing was no longer employed by 
the Board and notified her that she was entitled to another 
hearing.  Later that month, the veteran responded that she 
wished to appear at a second Board hearing, and in August 
2007, the Board remanded this matter to honor that request.  
Although the veteran was advised by the RO of the time, date 
and location of the hearing, she failed to report.  As such, 
the Board will consider of her case based on the current 
record.


FINDING OF FACT

The veteran reports being treated for a stomach disorder 
during her period of service in the Southwest Asia theater of 
operations during the Persian Gulf War and of having the 
condition since that time.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, a chronic stomach disorder was incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for a 
stomach condition, which represents a complete grant of the 
benefit sought on appeal.  Thus, no discussion of VA's duties 
to notify and assist is required.

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
peptic ulcers, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2007).  A veteran who served during a period of 
war, as is the case here, is presumed to be in sound 
condition when she entered into military service except for 
conditions noted on the entrance examination.  38 U.S.C.A. § 
1111 (West 2002).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Service medical records dated in January 1991 show the 
veteran was treated for nausea and vomiting.  The diagnoses 
included viral gastroenteritis and possible gastritis.  A 
February 1991 service medical record shows that she 
complained of nausea after receiving an Anthrax vaccination, 
and that she reported a prior episode of nausea and vomiting 
after a similar vaccination.  No diagnosis was provided.  An 
annual service department physical examination, conducted in 
June 1993, revealed a normal clinical evaluation of the 
abdomen and viscera.  The veteran denied a history of stomach 
or intestinal trouble in the associated report of medical 
history.

Private medical records from C. A. Vermont, M.D., dated from 
December 1997 to July 1999, show the veteran was treated 
intermittently for symptoms associated with a stomach 
disorder.  In May 1999, she was assessed with probable 
gastroesophageal reflux; in June 1999, she was assessed with 
gastritis; and in July 1999, she was assessed to have peptic 
ulcer disease.  

Hospital treatment record from the Columbia Medical Park 
Hospital dated in May 1999 show that the veteran was treated 
for reported abdominal pain.  A documented history of peptic 
ulcer in 1992 was noted.  The diagnosis was muscular pain.

A private medical record from J. F. Curry, M.D., dated in May 
1995, shows that the veteran reported abdominal pain.  The 
impression was pelvic inflammatory disease.

Lay statements from acquaintances of the veteran, dated in 
January 2002, indicate that she exhibited symptoms associated 
with a stomach disorder since her separation from active 
service.

A VA examination report, dated in May 2002, states that the 
veteran reported experiencing stomach problems since 
approximately 1998.  She described heartburn and left upper 
quadrant pain, and indicated taking over-the-counter 
medication for her symptoms.  An upper gastro-intestinal 
series study revealed a small sliding type of hiatal hernia 
with minimal gastroesophageal reflux, but no other focal 
abnormalities in the visualized stomach or duodenum.  The 
diagnosis was hiatal hernia with reflux.

A VA examination report, dated in October 2005, reflects that 
the veteran reported that she began to experience problems 
with her stomach as early as 1991 when she was deployed to 
Saudi Arabia while on active duty with Desert Storm.  She 
described difficulty eating due to nausea and vomiting.  She 
indicated that while in Saudi Arabia for five months, she 
lost approximately 50 pounds due to the fact that she could 
not eat and stayed nauseated and vomited.  She also had 
intermittent episodes of regurgitation as described.  She 
indicated that she continued to have problems with her 
stomach since her discharge from active duty in 1991. 

An upper gastro-intestinal series study revealed no evidence 
of a hiatal hernia and no episodes of gastroesophageal 
reflux.  No focal gastric abnormality was identified.  The 
diagnostic impression was unremarkable upper gastro-
intestinal series.  Upon reviewing the results of the 
diagnostic studies, the examiner provided a diagnosis peptic 
ulcer disease, by history only; hiatal hernia, by history 
only; and gastroesophageal reflux disease, by history only.  
The examiner opined that there was not a 50 percent 
probability or greater that the diagnosis gastroesophageal 
reflux disease was incurred as a result of the veteran's 
military service.  The examiner also indicated that while the 
veteran had a history of nausea and vomiting, continuing from 
1991 until the present, there were no definitive tests to 
support the claimed diagnosis of gastroesophageal reflux 
disease.

The veteran is competent to report that she has had stomach 
problems since serving in the in the Southwest Asia theater 
of operations during the Persian Gulf War.  Based on a review 
of the claims folder.  Based on a review of the claims 
folder, the Board finds the veteran's stomach disorder became 
symptomatic during service and has continued to show 
increased symptoms during the applicable presumptive period.  
Further, given the medical evidence, there are objective 
indications of chronic disability since that time.  

As such, and resolving all reasonable doubt in the veteran's 
favor, the Board finds that service connection for a stomach 
condition as due to undiagnosed illness is warranted.  In 
reaching this conclusion, the Board notes that the veteran is 
competent to report that she had a stomach disorder during 
service, and because the Board finds her account to be 
credible, concludes that the post-service medical evidence 
supports her claim.  Consistent with her contentions, the 
medical evidence suggests that the veteran had a stomach 
disorder during service and that she has continued to 
demonstrate intermittent symptoms since that time.  Although 
the veteran has been variously diagnosed as having peptic 
ulcer disease, hiatal hernia, and gastroesophageal reflux 
disease since service, the examiner in October 2005 
determined that there were no definitive tests to support the 
claimed diagnoses.  As such, resolving all reasonable doubt 
in her favor, the Board finds that service connection is 
warranted for a chronic stomach disorder.  In reaching this 
determination, the Board points out that by regulation VA 
recognizes gastro-intestinal signs or symptoms as being due 
to undiagnosed illness related to service in the Persian 
Gulf.  See 38 C.F.R. § 3.317(b).


ORDER

Service connection for a stomach disorder is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


